Citation Nr: 0117209	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-06 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an original evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than April 23, 
1999, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 20 years of active military service when 
he retired in November 1993.  

The current appeal arose from a January 2001 rating decision 
of the Los Angeles Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, granted 
entitlement to service connection for PTSD with assignment of 
a 30 percent evaluation effective April 23, 1999.

In March 2000 the RO denied entitlement to an effective date, 
prior to April 23, 1999, for a grant of service connection 
for PTSD.

The veteran and his wife provided oral testimony before the 
Hearing Officer at the RO in August 2000, a transcript of 
which has been associated with the claims file.

In August 2000 the Hearing Officer granted entitlement to an 
increased evaluation of 50 percent for PTSD effective April 
23, 1999.

The Board of Veterans' Appeals (Board) observes that the 
veteran has noted disagreement with the assignment of the 
initial rating and has properly perfected his appeal as to 
the issue of PTSD.  Therefore, the propriety of each rating 
during the time period from April 23, 1999, through the point 
in time when a final resolution has been reached, is 
currently before the Board.  Grantham v. Brown, 114 F.3d 1156 
(1997); Fenderson v. West, 12 Vet. App. 119 (1999).



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

A review of the record discloses that the veteran was 
afforded a comprehensive VA examination in November 1999.  
Along with his January 2000 notice of disagreement, the 
veteran submitted several private treatment records, one of 
which demonstrated a worsening of his Global Assessment of 
Functioning (GAF) Scale score.  At his August 2000 hearing, 
the veteran indicated that his PTSD symptoms were worsening, 
and that he was barely holding on to his employment.  His 
wife also reported that his symptoms had recently worsened.  
VA is obliged to afford veterans contemporaneous examinations 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95.  The veteran is competent to 
provide an opinion that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further notes that the veteran testified that he was 
receiving treatment at the Sepulveda VAMC on a monthly basis.  
It does not appear that attempts were made to obtain these 
records.  

As to the issue of an earlier effective date, the Board notes 
that the RO denied entitlement to an earlier effective date 
for the grant of service connection for PTSD in a March 2000 
rating determination.  As previously noted, a personal 
hearing was held at the RO on the issue of an increased 
evaluation for PTSD in August 2000.  In his December 2000 
notice of disagreement on the issue of an earlier effective 
date for service connection for PTSD, the veteran requested a 
hearing before a Hearing Officer at the RO to resolve this 
issue.  To date, the veteran has not been afforded his 
requested hearing and he has not withdrawn such request.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for PTSD.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
obtain any outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(b)(2)).

3.  The RO should clarify whether the 
veteran still desires a hearing before a 
Hearing Officer at the RO on the issue of 
entitlement to an effective date, prior 
to April 23, 1999, for a grant of service 
connection for PTSD.  If the veteran 
desires such a hearing, the RO should 
schedule the veteran for this hearing, a 
transcript of which should be associated 
with the claims file.  

4.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran including on a fee basis if 
necessary to determine the current nature 
and extent of severity of his PTSD.  

The claims file, the criteria for rating 
mental disorders, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special tests and studies, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should reconcile the diagnoses 
and specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether PTSD has any 
effect on the severity of any other 
psychiatric disorder.  


Following examination, the examiner 
should provide a numerical code under the 
Global Assessment of Functioning (GAF) 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in relation to the veteran's 
impairment from PTSD.  

It is imperative that the examiner 
include a definition of the numerical 
code assigned, as it relates to the 
veteran's occupational and social 
impairment.  If the historical diagnosis 
of PTSD is changed following evaluation, 
the examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The veteran is hereby advised that failure 
to report for any scheduled VA 
examination(s) may adversely affect the 
outcome of his claim for increased 
evaluation.

Moreover, the governing regulation 
provides that failure to report for a 
scheduled VA examination(s) without good 
cause shown will result in the denial of 
the claim for an increased evaluation.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  




In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an effective date, prior to April 23, 
1999, for the grant of service connection 
for PTSD, and an initial evaluation in 
excess of 50 percent for PTSD.  In so 
doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2000), and 
Fenderson, supra, referable to assignment 
of initial evaluations pursuant to a 
grant of service connection.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran is advised that 
the examination requested in this remand are deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for scheduled examinations could result in 
the denial of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


